ALD-140                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1207
                                       ___________

                            IN RE: HARRY L. BECKETT,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 1-03-cv-01716)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    April 9, 2020
               Before: MCKEE, SHWARTZ, and PHIPPS, Circuit Judges

                              (Opinion filed: April 14, 2020)
                                      __________

                                        OPINION*
                                       __________
PER CURIAM

       Harry L. Beckett, a Pennsylvania state prisoner proceeding in forma pauperis, filed

this pro se petition for a writ of mandamus seeking relief related to his postconviction

proceedings. For the reasons that follow, we will deny the petition.

       In 1992, after a jury trial in the Dauphin County Court of Common Pleas, Beckett

was convicted of first-degree murder and criminal conspiracy. He was sentenced to life



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
imprisonment plus a concurrent term of imprisonment of three to seven years. The

Superior Court affirmed the criminal judgment, and the Pennsylvania Supreme Court

denied review. Beckett’s serial PCRA petitions have been unsuccessful. See

Commonwealth v. Beckett, No. 1064 MDA 2017, 2018 WL 3434234, at *1 (Pa. Super.

Ct. July 17, 2018) (explaining that, “[b]etween 1996 and 2016, [Beckett] filed five PCRA

petitions, all of which were dismissed”).

          In 2003, Beckett filed a 28 U.S.C. § 2254 petition in the United States District

Court for the Middle District of Pennsylvania. He alleged, among other things, that the

prosecution withheld impeachment evidence related to Lewis Manor, who testified

against Beckett. The District Court denied that petition, and this Court denied Beckett a

certificate of appealability, see Beckett v. Kyler, C.A. No. 06-1516 (order entered Oct.

23, 2006). Beckett has since filed numerous motions to reopen the § 2254 proceedings in

the District Court, as well as multiple applications in this Court to file a second or

successive § 2254 petition, all of which have been unsuccessful. See, e.g., Beckett v.

Superintendent Huntingdon SCI, C.A. No. 15-3526 (order entered Apr. 4, 2016).

          In January 2020, Beckett filed a mandamus petition here. He is seeking an order

to reopen his state and federal postconviction proceedings so that he can raise various

claims, including claims related to Lewis Manor’s testimony. He is not entitled such

relief.

          Our jurisdiction derives from 28 U.S.C. § 1651, which grants us the power to

“issue all writs necessary or appropriate in aid of [our jurisdiction] and agreeable to the

usages and principles of law.” A writ of mandamus is an extreme remedy that is invoked

                                                2
only in extraordinary situations. See Kerr v. United States Dist. Court, 426 U.S. 394, 402

(1976). Traditionally, it may be used “only ‘to confine an inferior court to a lawful

exercise of its prescribed jurisdiction,’” id. (quoting Will v. United States, 389 U.S. 90,

95 (1967)), and our “jurisdiction to issue writs of mandamus under 28 U.S.C. § 1651 lies

in cases in which potential appellate jurisdiction exists,” In re Richards, 213 F.3d 773,

779 (3d Cir. 2000).

       We lack jurisdiction over Beckett’s claims related to his state postconviction

proceedings, as federal courts generally lack jurisdiction to compel action by a state

court. See generally In re Grand Jury Proceedings, 654 F.2d 268, 278 (3d Cir. 1981)

(federal court “ordinarily may not issue a writ of mandamus to compel a state court to

exercise jurisdiction entrusted to it, nor may a federal court (with the exception of the

Supreme Court) review a decision of a state tribunal through a writ of certiorari”); In re

Wolenski, 324 F.2d 309, 309 (3d Cir. 1963) (per curiam) (holding district court had no

jurisdiction to issue a writ of mandamus compelling action by a state court).

       To the extent that Beckett’s petition is directed at the District Court and we have

jurisdiction, we deny mandamus relief. A petitioner seeking a writ of mandamus “must

have no other adequate means to obtain the desired relief, and must show that the right to

issuance is clear and indisputable.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

Here, Beckett essentially seeks an order authorizing the filing of a new federal habeas

petition to challenge his conviction. See generally Gonzalez v. Crosby, 545 U.S. 524,

531–32 (2005). But that is not a permissible use of mandamus; Beckett must instead

comply with the procedures for filing second or successive habeas petitions, set forth in

                                              3
28 U.S.C. § 2244. See Samak v. Warden, FCC Coleman-Medium, 766 F.3d 1271, 1285

(11th Cir. 2014); see also Murray v. Greiner, 394 F.3d 78, 81 (2d Cir. 2005); cf. In re

Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997) (explaining that inmate may not use habeas

petition under § 2241 simply because he cannot meet AEDPA’s gatekeeping

requirements for second or successive habeas petitions).

       Accordingly, we will deny the mandamus petition. In light of our disposition, we

deny Beckett’s motions for appointment of counsel and for an extension of time to file

certain compliance documents. See Tabron v. Grace, 6 F.3d 147, 158 (3d Cir. 1993).1




1
 This opinion does not address Beckett’s motion for release based on COVID-19, which
we will address separately.
                                             4